On the Meeits.
Poché, J.
When we disposed of the motion made to dismiss this-appeal, we expressly reserved our right to sustain that motion, “ if on the trial of the merits an appealable interest should not be proven.”
In view of the public interest involved in the decision of the alleged, unconstitutionality of an important legislative enactment,, regulating-matters of vast, legal and pecuniary interest to the State, we had hoped that a hearing of the cause on its merits would develop that the matter-in dispute between the parties to this suit did exceed one thousand dollars.
. But after hearing the oral argument of counsel on both sides, and carefully considering their able briefs submitted on this point, we are-reluctantly constrained to recognize that we are deprived of jurisdiction of the cause. With the exception of suits for divorce and separation from bed and board, and of cases involving the legality or constitutionality of any tax, toll, or impost, or of any fine, forfeiture, or penalty imposed by a municipal corporation, our civil appellate jurisdiction must be tested by the pecuniary amount involved in the controversy,, as between the parties thereto. The magnitude of public interest awakened by the peculiar litigation, the importance of the legal questions involved, added to the dire consequences to flow from the execution of an alleged unconstitutional act of the Legislature, cannot alone be-invoked as the test of our jurisdiction in any given case, and cannot be-strained so as to clothe the judicial department of the State with the power to interfere with, or arrest, the execution of the acts of the legislative department. To justify such an interference, which in proper cases is clearly sanctioned by the Constitution in all republican governments, the jurisdiction of the tribunal appealed to must appear unequivocally under some of the modes provided for in the organic law, in default of which courts must decline their aid or interference.
Under such a test it is impossible to demonstrate in this case that-the appealable interest of any of these appellants individually, or of all of them collectively, can be affected by the decision of the cause in an amount exceeding one thousand dollars.
It must be conceded that the defendants, State officers, whose offir *1192•cial acts aloné can be affected, shaped or regulated by the decree, have no direct or personal pecuniary interest in contestation. And it appears •to us equally clear that no judgment can be rendered under these pleadings which could involve a gain or a loss, exceeding one thousand dollars, to any or all of the plaintiffs in this case.
If, as alleged, under the operation of Act 93 of 1880, the State as■sumes an indebtedness of $267,000, in violation of constitutional prohibitions, no attempt has been made by appellants to show, and we earnestly believe that no system of calculation can successfully demonstrate, how much of that sum each, or all of them, could be made to ■contribute as taxpayers ; nor has it been shown what loss would thereby be visited on Mary W. Crean, as a creditor of the State, by ther conser quent depreciation of her twenty-eight warrants. It has not been even pretended that appellants could claim a direct interest, or any share in, or out of the $267,000, as in the case of a fund to be distributed. For obvious reasons, but principally by having failed to make parties to this suit, the holders of the certificates making up that amount, plaintiffs would be precluded from asserting this as a test of our jurisdiction.
Viewed in every possible feature, the question is subject to but one ■solution, and that points to the denial of our jurisdiction.
It is, therefore, ordered that this appeal be dismissed at appellants’ •costs.